Case 1:20-cv-02956-AMD-RML Document 39 Filed 11/25/20 Page 1 of 4 PageID #: 438




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK




  NATALIA POZNIAK,                                        Case No. 20-cv-02956-AMD-RML

                                Petitioner,

                       v.



  VLADIMIR SHWARTSMAN,

                                Respondent.




                            [PROPOSED] CONFIDENTIALITY ORDER

        IT IS HEREBY ORDERED that the following provisions shall govern claims of

 confidentiality in the above-captioned proceedings:

        1.      The documents and information produced or disclosed by the parties in these

 proceedings, including any documents produced in response to petitioner Natalia Pozniak’s First

 Request for Production of Documents and respondent Vladimir Shwartsman’s First Request for

 Production of Documents to Petitioner (together, the “Document Requests”) and respondent’s

 Interrogatories to Petitioner (the “Interrogatories” and, together with the Document Requests, the

 “Discovery Requests”), may be designated:

             a. “Confidential,” meaning they shall be accessed only by the parties and their

                respective counsel solely for the purposes of preparation for and use in the above-

                captioned proceedings and for no other purposes whatsoever, and shall not be

                disclosed to any person except in accordance with the terms herein; or



                                                 1
Case 1:20-cv-02956-AMD-RML Document 39 Filed 11/25/20 Page 2 of 4 PageID #: 439




             b. “Attorney’s Eyes Only,” meaning they shall be accessed only by the parties’

                respective counsel solely for the purposes of preparation for and use in the above-

                captioned proceedings and for no other purposes whatsoever, and shall not be

                disclosed to any person except in accordance with the terms herein.

        2.      Any documents or information disclosed in response to the Discovery Requests

 relating to this matter shall be subject to this Protective Order.

        3.      Documents or information designated “confidential” or “attorney’s eyes only”

 (together, the “Designated Materials”) shall be shown only to the attorneys, parties, experts, actual

 or proposed witnesses, court personnel, and other persons necessary to review the Designated

 Materials for the prosecution or defense of this lawsuit. Each person who is permitted to see the

 Designated Materials shall first be shown a copy of this order and shall further be advised of the

 obligation to honor the confidential designation. Before the Designated Materials are shown to

 experts, actual witnesses, or proposed witnesses, each person must agree to be bound by this order

 by signing a document substantially in the form of Exhibit A. If such person refuses to sign a

 document substantially in the form of Exhibit A, the party desiring to disclose the Designated

 Materials may seek appropriate relief from the Court.

        4.      Review of any Designated Materials by counsel, experts, or consultants for the

 parties in the above-captioned proceedings shall not waive their confidentiality designations.

        5.      The inadvertent, unintentional, or in camera disclosure of Designated Materials

 shall not generally be deemed a waiver, in whole or in part, of any party’s claims of confidentiality.

        6.      Within a reasonable period after the conclusion of the litigation, all Designated

 Materials shall be returned to the respective producing parties or destroyed by the recipients.




                                                    2
Case 1:20-cv-02956-AMD-RML Document 39 Filed 11/25/20 Page 3 of 4 PageID #: 440




        7.     All parties to the above-captioned case are hereby bound by the terms of this

 Protective Order.

        8.     A party seeking to modify the Protective Order shall seek the permission of all other

 parties in the above-captioned proceeding. If the parties are unable to agree, a party seeking to

 modify the Protective Order may seek relief from the Court.


  New York, New York                              SO ORDERED:
  Dated: November __, 2020


                                                  HONORABLE ANN M. DONNELLY
                                                  UNITED STATES DISTRICT COURT JUDGE




                                                 3
Case 1:20-cv-02956-AMD-RML Document 39 Filed 11/25/20 Page 4 of 4 PageID #: 441




                                            EXHIBIT A

        I have been informed by counsel that certain documents or information to be disclosed to
 me in connection with the matter entitled Pozniak v. Shwartsman, case number 20-cv-02956-
 AMD-RML, have confidential designations. I have been informed that such documents or
 information labeled “confidential” or “attorney’s eyes only” are confidential by Order of the
 Court.

          I hereby agree that I will not disclose any information contained in such documents to
 any other person. I further agree not to use any such information for any purpose other than this
 litigation.

 Print Name: ________________________________________

 Sign Name: ________________________________________

 Dated: ________________________________________

 Signed in the presence of:

 ________________________________________ (Attorney)




                                                 4
